Citation Nr: 1502211	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 30 percent for the period from March 29, 2006 to December 9, 2007, and in excess of 50 percent for the period beginning from December 10, 2007, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision the RO granted service connection for PTSD and assigned a 30 percent disability rating for PTSD, effective from March 29, 2006.  

The Veteran submitted a timely notice of disagreement in January 2007 to initiate an appeal from that decision as to the rating assignment.  The RO responded by issuing a statement of the case in May 2007.  

In December 2007 the Veteran submitted a statement requesting consideration for an increase in rating for his PTSD.  In response the RO issued a rating decision in August 2008 that continued the 30 percent rating for PTSD; after which the Veteran submitted a notice of disagreement in January 2009 appealing as to the rating of 30 percent without reference to a specific rating decision.  

In a July 2009 rating decision the RO increased the rating for PTSD from 30 to 50 percent, effective December 10, 2007.  In a concurrent July 2009 statement of the case, the RO considered the appeal as arising from the August 2008 decision. 
 
However, the appeal arises from the July 2006 rating decision granting service connection and assigning the initial 30 percent rating effective from March 29, 2006, because lay statements and VA treatment records submitted within the one-year period following that decision are new and material.  See 38 C.F.R. § 3.156(b) (2014).  Therefore, the July 2006 rating decision did not become final, and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

Following the July 2009 rating decision, the Veteran continued his appeal as he is presumed to be seeking the maximum benefit allowed by law and did not state otherwise.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is of record. 

In an February 2013 decision, the Board remanded the case for further development.  At that time the Board took jurisdiction of the claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); and remanded that claim as inextricably intertwined with the other claim on appeal.  The Veteran subsequently submitted a formal application claiming TDIU in April 2013; and the RO denied that claim in a November 2014 rating decision, from which the Veteran has not yet initiated an appeal as to the denial of TDIU.  Nonetheless the claim is before the Board pursuant to Rice.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period from March 29, 2006, the most probative evidence of record shows that the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking, or mood; and is not productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD of 70 percent but not higher, beginning from March 29, 2006, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a) , 5103A (West 2014); 38 C.F.R. § 3.159 (2014). VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the Veterans Law Judge asked questions to draw out the state of the Veteran's PTSD at all times during the appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran's service treatment records, and VA and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  VA examinations were conducted in June 2006, February 2008, and June 2013.  The record does not reflect that these examinations were inadequate for rating purposes.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration for the disability currently on appeal. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) ; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

If entitlement to compensation has been established and a higher initial evaluation is at issue, then the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings may be assigned whether or not the claim is for an initial rating). 

If there is a question as to which of two evaluations shall be applied, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  If after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, then such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

The Veteran's PTSD is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD is currently rated as 30 percent disabling for the period from March 29, 2006 to December 9, 2007; and as 50 percent disabling for the period beginning from December 10, 2007. 

A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) . 

The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, supra.

With respect to the GAF scores assigned by treatment providers and examiners throughout the appeal period, the following apply.  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Id.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.

Evidence and Analysis

The Veteran's appeal arises from his disagreement with the initially assigned disability rating following the grant of service connection for PTSD effective March 29, 2006.  The Veteran has reported that he worked as a machine operator for Eastman Chemical for 30 years until December 1998, when he became too disabled to work due in part to his PTSD.  

VA treatment records include a March 2006 psychological testing report in which a VA clinical psychologist reported he had evaluated the Veteran for PTSD in May 2001 at which time he diagnosed posttraumatic stress syndrome (PTSS), a subclinical variant of PTSD, because it only involved mild avoidance/numbing symptoms.  

The psychologist found that the Veteran's present condition was significantly worse, with symptoms of avoiding family and reminders of Vietnam, numbing, social isolation, and depression, with significant restriction affective experience and display.  The Veteran reported having thought about suicide recently but denied having suicidal intent, in order to avoid harming his family.  The psychologist opined that the Veteran's condition had presently worsened from PTSS to PTSD; and estimated the Veteran's GAF score to be 50. 

An April 2006 VA psychiatric evaluation report shows that the treating VA psychiatrist noted findings of abnormal symptoms of anxiety, psychomotor agitation, depressed mood, blunted affect, occasional tearfulness, and only fair memory and concentration.  The psychiatrist recorded a GAF score of 45.

During a June 2006 VA examination, after mental status examination the report contains a GAF score of 50.  The examiner concluded that the Veteran's current social and economic situation was consistent with mild impairment in terms of occupational functioning, as the Veteran had been able to maintain one job for 30 years with minimal problems; and consistent with moderate impairment socially.

Subsequent VA psychiatric treatment records dated between August 2006 and April 2007 show that VA treating psychiatrists treated psychiatric symptoms and recorded GAF scores consistently ranging between 42 and 45.

During a February 2008 VA examination the examiner found the Veteran to be reliable for purposes of the examination.  The Veteran reported a number of current PTSD symptoms.  He reported that he was participating in PTSD clinics, which he felt had likely kept him from killing himself.  He reported that due to his PTSD he never advanced in his job over 30 years, and that since the end of that job, he had been unsuccessful in efforts at gainful employment.  On mental status examination, he endorsed having suicidal ideation several times a week, with a plan, but he indicated that he would not kill himself because he did not want that act to cause any harm to his wife.  

After mental status examination the examining psychiatrist assigned a GAF score of 45.  The examiner also found that the Veteran had moderate impairment from an occupational point of view and moderate impairment from a social functioning viewpoint.  The examiner found the prognosis for improvement to be poor. 

When seen later in February 2008, the treating VA psychiatrist assigned a GAF score of 43.

The Veteran underwent VA psychiatric hospitalization in August 2008 for symptoms endorsing thoughts of suicide.  The treating psychiatrist assessed that the Veteran's PTSD had become exacerbated, precipitated in part by his retirement and financial strain.  The Veteran was admitted due to the failure of outpatient treatment and the risk for self-harm.  The associated GAF score was estimated to be 28 on admission, and 55 days later at discharge.  When seen in September 2008 the GAF score was recorded as 50.

A December 2008 VA psychiatric note shows that the treating psychiatrist recorded findings including the following.  The Veteran continued to suffer from significant PTSD symptoms, including irritability, sleep disturbances, hyper arousal, avoidance, and numbing symptoms. The Veteran had difficulties with concentration, memory, hypervigilance, and flashbacks, all of which impacted his life significantly.  The prognosis for improvement was poor.  The Veteran was currently being stabilized on medication regimen, but there was waxing and waning in the course of the PTSD and there was a downward trend (worsening) of symptoms.  The psychiatrist opined that the Veteran's condition had worsened both in terms of social and occupational functioning due to the PTSD including recent suicidal thoughts.  The examiner stated that the highest GAF score for the Veteran in the previous year was 44.

VA psychiatric treatment records between 2009 and 2011 show outpatient treatment for PTSD symptoms, and a number of assignments of GAF scores ranging from 43 to 45.  A December 2010 VA psychiatry note shows that a treating psychiatrist opined that due to the severity of the Veteran's PTSD, the Veteran was totally and permanently disabled and unemployable due to his PTSD.  The psychiatrist assigned a GAF score of 45 at that time. Later, on one occasion in December 2011, a GAF score of 50 was assigned to the Veteran's PTSD.  

During a psychiatric treatment visit in August 2012 the Veteran reported a progressive worsening overall in symptom level.  He reported having nightly traumatic nightmares, increasing irritability including one instance of striking his wife without intending to after she jumped out to scare him in fun.  He was tired all of the time and unrested, which made it extremely difficult to carry on his lawn mowing business.   The treating VA psychiatrist assigned a GAF score of 45 at that time, and changed the Veteran's medication to include a trial of sertraline. 

During a June 2013 VA examination, the examining VA psychologist opined that the PTSD symptoms did not appear to have increased.  She noted that the Veteran had stopped taking medication for PTSD and had learned coping skills to deal with his symptoms.  The examiner stated that according to records on file, the Veteran's last therapy was in 2010 after the Veteran's son died.  

After examination the examiner remarked that the PTSD symptoms did not appear to have become more severe.  The examiner noted that the Veteran was prescribed no medication to treat symptoms, which indicated he was coping well on his own; and had not attended any psychotherapy to treat symptoms in several years.  

The examiner opined that based on PTSD alone, the Veteran is able to work, noting that the Veteran was currently mowing yards and selling scrap metal.  The examiner also noted that the Veteran did not report that his retiring was due to mental health reasons; and that he had worked for 30 years at the same company, which indicated a degree of stability.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

During VA treatment in September and October 2013, a VA licensed clinical social worker (LCSW) and a VA psychiatrist, respectively, both assigned GAF scores of 45.  During the treatment visit in October 2013 the treating VA psychiatrist noted that the Veteran had been on bupropion and Zoloft at the time of an August 2013 visit.  The Veteran reported he had stopped taking all medications but terazosin because they were not helping his PTSD.  He reported having continued frequent nightmares, flashbacks, irritability, depressed mood, and poor sleep.  The Veteran requested PTSD psychotherapy; and the psychiatrist discussed with the Veteran the need to restart his medication.

Review of the VA treatment records dated during the period under review shows that in the course of treating the Veteran's PTSD symptoms, a number of different VA psychiatrists and other mental health professionals consistently assigned GAF scores ranging from 31 to 50, but are essentially all in the 40s.  Such scores represent the assessments of a number of treating psychiatrists as to the severity of the Veteran's PTSD during many evaluations during the appeal period.

A GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and it reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.   These GAF scores are highly probative as they are consistent and relate directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, supra.

The multiple assignments of GAF scores in the 40s and 50 constitute probative evidence and reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

Such serious symptoms and impairment equates to criteria required for a 70 percent rating.  Further, there is clinical evidence during the appeal period of such symptoms as suicidal ideation and other symptoms affecting the Veteran's ability to function independently, appropriately and effectively; and resulting in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

Based on the findings during that period, and in light of consistent VA treatment findings throughout that period, the Veteran's disability picture has been most consistent with occupational and social impairment with deficiencies in most areas such as work and social relationships.  

The Board finds the findings of the last VA examination in June 2013 not to be probative as this report contains findings inconsistent with the totality of the record including the evidence discussed above and contained in the VA treatment records over the course of the appeal period.  In contrast to the VA examination findings, the clinical record regarding treatment reflects that the Veteran's PTSD is more severe during the appeal period; required medication; and the Veteran was not coping very well at all on his own.  The examiner indicated that the Veteran had not received treatment for symptoms in several years, whereas VA treatment records show that he did and was receiving treatment as discussed above.

The Board concludes that evidence does support a finding that the Veteran met the schedular criteria for 70 percent for the entire period of service connection since March 29, 2006.

However, in the absence any evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self of others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, the criteria for 100 percent rating have not been met at any time during any part of the appeal period.

In summary, the evidence does support a 70 percent rating for the entire appeal period from March 29, 2006.  The preponderance of the evidence is against a rating higher than 70 percent at any time.


ORDER

An initial disability rating of 70 percent from March 29, 2006 for PTSD is granted.


REMAND

The Veteran claims entitlement to a TDIU.  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  The Veteran's service-connected disability ratings meet criteria under 38 C.F.R. § 4.16(a) for TDIU.  See 38 C.F.R. § 4.16(a) (2014).  The grant in the decision above may have an impact on the Veteran's claim for TDIU.  

A remand is necessary to obtain any outstanding treatment records pertinent to the TDIU claim, and to afford the Veteran a VA examination to obtain an opinion to assist in determining the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.  

Pursuant to a February 2013 BVA remand, the Veteran underwent VA psychiatric examination in June 2013.  The examiner opined that based on PTSD alone, the Veteran is able to work.  However, that opinion did not take into consideration any of the Veteran's other service-connected disabilities alone or in combination with the PTSD.  

Furthermore, in making that opinion, the examining psychologist relied on a number of bases that are inconsistent with the facts on file as shown in VA treatment records before and after that examination.  The examiner stated that the Veteran was not taking medication for his symptoms, had not received psychiatric (psychotherapy) treatment for several years, and was coping well on his own, all of which is inconsistent with the contemporaneous treatment record evidence.  

Also, the examiner referenced the Veteran's 30-year job as a machine operator that ended in 1998, as evidence of his employability.  However, this does not consider the worsened nature of the Veteran's PTSD shown in treatment records during the pendency of the claim. 

In a separate VA examination in June 2013, a VA physician's assistant opined that the Veteran's service connected diabetes mellitus II, with difficult control, requiring insulin, with frequent hypoglycemia, would preclude any significant gainful physical employment; it would not preclude sedentary employment.  However, the physician's assistant did not provide a rationale explaining the logical basis for that opinion.  None of the recent VA examinations considered the aggregate impact of the Veteran's service-connected disabilities on his employability.

On remand, the RO must obtain any pertinent outstanding treatment records, and examine the Veteran to obtain a medical opinion to determine whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After all appropriate development has been completed the rating claim regarding a TDIU should be adjudicated based on all evidence of record.  Additionally, as entitlement to an extraschedular rating under 38 C.F.R. § 3.321 is based in part on whether the service-connected disability causes marked interference with employment, the Board finds it is inextricably intertwined with the TDIU issue being remanded.  

Accordingly, the case is REMANDED for the following action:
 
1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities as relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

2.  Notify the Veteran that he may submit statements from himself and others describing the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, schedule the Veteran for an appropriate examination to determine entitlement to TDIU.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of service-connected disabilities and their impact on his ability to work.  The examiner should conduct any appropriate tests and studies required.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) posttraumatic stress disorder; (b) type II diabetes mellitus with early cataracts and erectile dysfunction; (c) recurrent maxillary sinusitis; (d) residuals of a superficial shell fragment wound of the right thumb; (e) residuals of a superficial shell fragment wound of the neck; (f) residuals of a superficial shell fragment wound of the left buttock; and (g) residuals of a superficial shell fragment wound of the back.  The examiner should also consider as service connected any other disability which the examiner finds to be at least as likely as not related to service or to be associated with any of the service-connected disabilities listed above in items (a) to (g). 

All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

4.  Then readjudicate the appeal, to include consideration of whether referral is warranted for consideration of an extraschedular rating for PTSD under 38 C.F.R. § 3.321.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


